73 So. 3d 364 (2011)
Emory Lamar "Buddy" HUNT and Patricia Hunt, Appellants,
v.
STAFF LEASING, Employer, and Liberty Mutual Fire Insurance Company, Appellees.
No. 1D11-3073.
District Court of Appeal of Florida, First District.
November 7, 2011.
Edwin A. Green, II, Tallahassee, for Appellants.
Larry A. Matthews and Michael E. Fenimore of Bozeman, Jenkins & Matthews, P.A., Pensacola, for Appellee.
PER CURIAM.
Upon consideration of the appellee's Motion to Dismiss, filed on June 21, 2011, and the appellants' response thereto, the Court has determined that claims disposed of by the lower tribunal in the order on appeal are inextricably intertwined with those claims left pending. Therefore, the April 20, 2011, Order Denying in Part and Granting in Part Defendant's Motion to Dismiss Plaintiffs' First Amended Complaint does not constitute a partial final judgment subject to immediate review pursuant to Florida Rule of Appellate Procedure 9.110(k). Accordingly, the Motion to Dismiss is granted and the appeal is hereby dismissed as premature.
DAVIS, PADOVANO, and ROWE, JJ., concur.